Citation Nr: 0007456	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  92-54 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for status post fusion 
and arthrodesis of the left ankle, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from May 1952 to November 
1962.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter for due process 
considerations and additional evidentiary development, and 
that the action requested in the Board's remand has been 
accomplished to the extent possible.  The case is now ready 
for appellate consideration.

The Board further notes that claims for service connection 
for a psychiatric disorder, claimed as depression or post-
traumatic stress disorder (PTSD), and pes planus of the left 
foot, each claimed as secondary to the veteran's service-
connected status post fusion and arthrodesis of the left 
ankle, have been raised but not adjudicated or otherwise 
developed on appeal.  Therefore, these claims are once again 
referred back to the regional office (RO) for appropriate 
disposition.


FINDING OF FACT

The veteran failed to report for Department of Veterans 
Affairs (VA) feet and joints examinations in October 1998, 
which were scheduled in connection with his claim for an 
increased disability rating for status post fusion and 
arthrodesis of the left ankle.  Good cause for his failure to 
report for his scheduled examinations is not shown.


CONCLUSION OF LAW

The claim for an increased evaluation, in excess of 20 
percent, for status post fusion and arthrodesis of the left 
ankle, is denied for failure to report for scheduled feet and 
joints examinations.  38 C.F.R. § 3.655 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).

The regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. § 3.655(a) and (b) 
(1999).  When the claimant fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1999).

The record reflects that at the time of the March 1998 
remand, the Board noted that a VA joints examination was 
canceled in June 1997 because the veteran failed to report.  
Thereafter, a handwritten notation in the claims folder 
indicates that the examination was to be rescheduled with the 
use of a "correct address," however, a September 1997 
examination was again apparently canceled because of the 
veteran's failure to report.  Since the record did not 
contain a copy of the corrected notification to the veteran 
regarding the September 1997 examination, the Board was 
unable to assess the sufficiency of the notice of the 
September 1997 examination.  In addition, although the San 
Diego, California RO noted that the veteran failed to report 
for his September 1997 VA examination in a supplemental 
statement of the case issued in November 1997, the San Diego, 
California RO did not specifically advise the veteran that 
when a claim for increase is pending and the appellant 
without good cause fails to report for a scheduled 
examination, the governing regulation provides that the claim 
shall be denied.  38 C.F.R. § 3.655 (1997); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  In other words, the RO 
and the Board would not have the discretion to adjudicate the 
claim on the merits.  Consequently, the Board found that the 
veteran should be expressly advised of this regulatory 
provision, and that an additional effort had to be made to 
schedule a VA medical examination, and to notify the veteran 
of the examination at his correct address.  The Board further 
found that a copy of the notice of the VA medical examination 
should thereafter be associated with the claims folder.

The purpose of the VA examinations was to determine the 
nature and severity of the veteran's service connected left 
ankle disability, to include a consideration of whether any 
additionally claimed disabilities were causally related to 
the veteran's service-connected disability.

In its remand of March 1998, the Board cited the regulation 
governing the failure to report for VA examinations, 
38 C.F.R. § 3.655, and advised the veteran that failure to 
report for the scheduled examination may have adverse 
consequences to his claim as the information requested on 
this examination addressed questions of causation and 
symptomatology that were vital in these claims.  Moreover, 
the Board advised the veteran that failure to report without 
good cause for an examination in conjunction with a claim for 
an increased rating would result in the denial of the claim.  
The Board also notified the RO that if the appellant failed 
to report for the scheduled examination, the RO should assure 
that the record contained documentation of the notice, to 
include a showing of the address of where the notice was 
sent.  If the appellant failed to report for the scheduled 
examination without good cause, the RO was to deny the claim 
in accordance with the provisions of 38 C.F.R. § 3.655, and 
provide notice of that determination, including the 
regulatory provisions, to the appellant.

Thereafter, the record reflects that the San Diego, 
California RO mailed an initial letter to the veteran 
requesting recent treatment records directed to the last 
address of record.  This correspondence was returned by the 
Post Office with a notation that the veteran had moved and 
that his new address was unknown.  The San Diego, California 
RO then contacted the veteran's service representative, who 
was also unaware of the veteran's new address.  Finally, the 
San Diego, California RO found the veteran's new address by 
contacting the bank which regularly received the veteran's VA 
benefits.  The bank subsequently provided a new address to 
the San Diego, California RO in May 1998, which was within 
the jurisdiction of the Los Angeles, California RO.  
Consequently, the veteran's file was transferred to the Los 
Angeles, California RO in June 1998.  

Once the file was transferred to the Los Angeles, California 
RO, a second letter was directed to the veteran at his new 
address, advising of the veteran's obligation to report for 
an scheduled examinations, and that the failure to report 
would result in either the adjudication of the claim on the 
basis of the evidence of record or the denial of the claim.  
The record does not reflect that this correspondence was 
returned by the Post Office as undeliverable.

The record then contains an October 1998 examination request 
form which reflects the veteran's new address and the 
scheduling of an examination in accordance with the March 
1998 remand.  Thereafter, a computer-generated document in 
the claims file reflects that the veteran failed to report 
for feet and joints examinations scheduled in October 1998.

In a May 1999 supplemental statement of the case, the Los 
Angeles, California RO noted that the veteran had failed to 
report for a VA examination scheduled for October 30, 1998, 
and that evidence from this examination which might have been 
material to the outcome of the claim could therefore not be 
considered.  The RO denied the claim on this basis and also 
on the basis that an increase in evaluation was not warranted 
based on the evidence of record.

The record also reflects a copy of the actual notice that was 
sent to the veteran regarding the examination scheduled in 
October 1998.  The Board observes that the notice was sent to 
the veteran's new address and that it identified the date and 
location of the examinations.  While the Board recognizes 
that there is some discrepancy on this record as to whether 
the subject examinations were scheduled for October 28, 1998 
or October 30, 1998, in view of the lack of significance 
attached to this discrepancy by either the veteran or his 
service representative, the Board finds that further remand 
to clarify this matter is not warranted.  In fact, it is 
noted that the veteran's local and national representative 
have not offered any explanation as to why the veteran failed 
to report for the scheduled examinations.


II.  Analysis

Generally, when a claimant submits a well-grounded claim, the 
VA must exercise its duty to assist by conducting a thorough 
and contemporaneous medical examination.  38 C.F.R. § 3.326 
(1998); Schroeder v. Brown, 6 Vet. App. 220 (1994).  In turn, 
it is incumbent upon the veteran to submit to examinations if 
he is applying for, or in receipt of, compensation.  Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992).  The RO offered the 
veteran an opportunity to support his claim of an increased 
evaluation with an examination with respect to which he did 
not report without explanation, and the Board finds no 
further VA obligation in connection with this appeal.  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  Since the RO 
had successfully communicated with the veteran at his new 
address before and after the scheduled examination, the Board 
will presume that the veteran was properly notified of the 
scheduled examination at the appropriate address.  It is also 
noted that there is currently no contention that the veteran 
did not receive adequate notice.  The Board will further 
presume that the veteran was aware that consequences adverse 
to his claim could occur for his failure to report for the 
scheduled examination as a result of the admonition contained 
within the Board's remand of March 1998, and the 
correspondence from the RO, dated in June 1998, and that 
these consequences might include the denial of his claim.  

Consequently, based on the above, the Board finds that VA 
feet and joints examinations were necessary for the purposes 
of evaluating the veteran's claim, and that the veteran's 
failure to report and cooperate with the scheduled October 
1998 examinations is without good cause, and requires the 
denial of his claim.  38 C.F.R. § 3.655.


ORDER

A rating in excess of 20 percent is not warranted for status 
post fusion and arthrodesis of the left ankle.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

